Case: 22-1806    Document: 9     Page: 1   Filed: 08/08/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JEROME L. GERMANY,
                  Claimant-Appellant

                            v.

  DENIS MCDONOUGH, Secretary of Veterans Af-
                    fairs,
             Respondent-Appellee
            ______________________

                       2022-1806
                 ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 19-6131, Chief Judge Margaret C.
Bartley, Senior Judge William P. Greene, Jr., and Judge
William S. Greenberg.
                 ______________________

                     ON MOTION
                 ______________________

PER CURIAM.
                       ORDER
    The Secretary of Veterans Affairs moves to dismiss this
case for lack of jurisdiction. Jerome L. Germany has not
responded.
Case: 22-1806    Document: 9     Page: 2    Filed: 08/08/2022




2                                   GERMANY   v. MCDONOUGH



     On October 19, 2021, this court affirmed the judgment
of the Court of Appeals for Veterans Claims concerning Mr.
Germany’s benefits claim. See Germany v. McDonough,
No. 2021-1089, 2021 WL 4851967 (Fed. Cir. Oct. 19, 2021).
This court subsequently denied his petition for rehearing
and issued the mandate. Following the issuance of the
mandate, Mr. Germany moved for “reconsideration on . . .
denial of petition for rehearing and rehearing en banc” on
December 15, 2021. Germany v. McDonough, No. 2021-
1089 (Fed. Cir. Dec. 15, 2021), ECF No. 25 (capitalization
omitted). On December 16, 2021, the court informed Mr.
Germany by letter that his appeal before the court was
closed, that no action would be taken on his submission,
and that further related filings would receive no response
from the court. The Veterans Court subsequently issued
its mandate on March 15, 2022. On May 4, 2022, Mr. Ger-
many filed a notice of appeal at the Veterans Court, indi-
cating his desire to appeal from the Veterans Court’s
mandate and this court’s handling of his request for recon-
sideration after the denial of rehearing in his prior appeal.
     Pursuant to 38 U.S.C. § 7292, not every action taken
by the Veterans Court is appealable. Section 7292(a) pro-
vides that, in general, a party may only seek review of a
decision of the Veterans Court and only with respect to the
validity or interpretation of a statute or regulation relied
on by the court in making its decision. If an appeal does
not meet these criteria, 38 U.S.C. § 7292(d) requires dis-
missal. See In re Bailey, 182 F.3d 860, 870 (Fed. Cir. 1999).
At bottom, Mr. Germany is attempting to relitigate his
prior appeal by appealing from the Veterans Court’s entry
of the mandate in the very same matter. But the Veterans
Court’s issuance of its mandate in this matter merely car-
ried out its earlier judgment, which was left undisturbed
by our previous decision; it was not an otherwise appeala-
ble decision. We accordingly lack jurisdiction over Mr. Ger-
many’s current appeal. To the extent Mr. Germany
challenges this court’s handling of his December 15, 2021,
Case: 22-1806      Document: 9   Page: 3      Filed: 08/08/2022




GERMANY   v. MCDONOUGH                                      3



motion in his prior appeal, this court has already informed
him that his prior appeal has been closed and that no fur-
ther action would be taken.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion to dismiss is granted.
    (2) Each side shall bear its own costs.
                                   FOR THE COURT

 August 8, 2022                    /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                   Clerk of Court

ISSUED AS A MANDATE: August 8, 2022